Case 1:19-cr-00085-RJD Document 29 Filed 09/19/19 Page 1 of 1 PageID #: 116




BEFORE RAYMOND J. DEARIE
UNITED STATES DISTRICT JUDGE

                CRIMINAL CAIISF,FOR STATUS CONFERENCE


                            SEPTEMBER 19.2019
                         Time in Court:   10 MINUTES


DOCKET NUMBER: CR 19-85(RJDI


U.S.A. -V-   KENNETH TESTA(ON BOND)
COUNSEL: PATRICK BRACKLEY(RETAINED)KRISTEN SANTILLO(RETAINED)

AUSA:        MICHAEL WARREN


COURT REPORTER: LISA SCHMID


X     CASE CALLED FOR STATUS CONFERENCE.
      GOVERNMENT COUNSEL ADVISES THAT THEY MAY SUPERSEDE THE
      INDICTMENT. BY 10/2/19 GOVERNMENT WILL ADVISE COURT IN WRITING
      IF THEY ARE PROCEEDING WITH A SUPERSEDING INDICTMENT,
      THEREAFTER,COURT WILL SCHEDULE A FINAL PRE TRIAL CONFERENCE.
      JURY TRIAL SCHEDULED FOR NOVEMBER 12,2019. PARTIES CONSENT TO
      A MAGISTRATE JUDGE SELECTING THE JURY.
      MR.BRACKLEY IS RELIEVED AS COUNSEL.
